IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 23, 2009
                                     No. 09-50338
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

WILLIAM COURTNEY CONTEE,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 7:06-CR-151-1




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Having been granted an out-of-time appeal, William Contee challenges the
sentence he received following his guilty-plea conviction for conspiracy to dis-



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 09-50338

tribute and to possess with the intent to distribute 50 grams or more of crack
cocaine, in violation of 21 U.S.C. § 846. Specifically, Contee argues that the dis-
trict court erred in determining the amount of drugs attributable to him for sen-
tencing purposes and in ordering, as a special condition of supervised release,
that he reside only with a blood relative or spouse to whom he is legally married.
He additionally contends that trial counsel was ineffective in failing to file a
timely notice of appeal, to object to the drug quantity attributed to him, and to
object to his enhanced sentence.
      As the government contends, the appeal is barred by the waiver-of-appeal
provision in the plea agreement, which waiver was knowing, voluntary, and en-
forceable. See United States v. Robinson, 187 F.3d 516, 517 (5th Cir. 1999); Unit-
ed States v. Portillo, 18 F.3d 290, 292-93 (5th Cir. 1994); F ED. R. C RIM. P. 11(b)-
(1)(N). Although Contee reserved the right to raise claims of ineffective assis-
tance, he did so via a 28 U.S.C. § 2255 motion only. The waiver thus bars consid-
eration of the ineffective-assistance claims in this direct appeal.
      Moreover, to the extent that Contee renews his claim that counsel was in-
effective in failing to perfect a direct appeal, he has already been afforded relief
on that ground, rendering the claim moot, which fact he concedes. The two re-
maining ineffective assistance claims, even if not barred by the waiver, would
not be considered, because they are not sufficiently developed on the record,
which Contee also concedes. See United States v. Gulley, 526 F.3d 809, 821-22
(5th Cir.), cert. denied, 129 S. Ct. 159 (2008).
      In sum, Contee’s claims are either barred by the waiver, moot, or not yet
ripe for review. He concedes as much. Thus, the instant appeal is without argu-
able merit and is frivolous and accordingly is DISMISSED. See 5 TH C IR. R. 42.2.




                                         2